Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-13-00687-CV

                           IN THE INTEREST OF T.S.L., a Child

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-01216
                     Honorable Charles E. Montemayor, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED
and Appellant’s attorney’s motion to withdraw is GRANTED. No costs shall be assessed against
Appellant in relation to this appeal because she qualifies as indigent. See TEX. R. APP. P. 20.1.

       SIGNED January 29, 2014.


                                                _____________________________
                                                Patricia O. Alvarez, Justice